IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

WILLIAM K. DAVIS,                    NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5123

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed April 11, 2017.

An appeal from the Circuit Court for Liberty County.
Barbara K. Hobbs, Judge.

Andy Thomas, Public Defender, and Matthew D. Ream, Assistant Public Defender,
Crawfordville, for Appellant.

Pamela Jo Bondi, Attorney General, and Sharon S. Traxler, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.


LEWIS, ROWE, and KELSEY, JJ., CONCUR.